United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
T.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0921
Issued: November 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 24, 2020 appellant filed a timely appeal from a March 16, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the March 16, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal.

ISSUE
The issue is whether appellant has met his burden of proof to establish that he developed
trigger finger of the right middle finger causally related to the accepted factors of his federal
employment.
FACTUAL HISTORY
On January 6, 2020 appellant, then a 35-year-old sheet metal mechanic, filed an
occupational disease claim (CA-2) alleging that he sustained trigger finger of the right middle
finger due to factors of his federal employment. He noted that he first became aware of his
condition and first realized its relation to his federal employment on August 29, 2019. Appellant
explained that he was using a rivet gun to disassemble a nose cowl when his right hand and middle
finger began to cramp and hurt. He stopped work on September 27, 2019.
In a September 27, 2019 medical report, Jessica Deppen, a registered nurse, evaluated
appellant for right hand pain radiating up his arm that he had experienced for the past month. He
reported that he used his right middle finger to operate an air drill and medic rivet gun at work and
suspected that this was the cause of his pain. On evaluation, Ms. Deppen diagnosed right hand
pain and referred appellant for an x-ray of his right hand.
In a December 19, 2019 medical note, Dr. Mehdi Adham, a Board-certified orthopedic
surgeon, diagnosed trigger middle finger of the right hand and right hand pain.
In an undated statement, appellant explained that his position as a sheet metal mechanic
required him to use his right middle finger to operate a rivet gun and a drill for 8 to 10 hours a day
for 5 to 6 days per week. He provided a definition for trigger finger and detailed the development
of his symptoms beginning on or about August 29, 2019. Appellant recalled experiencing
progressively worsening pain and cramping in his right hand and middle finger until the pain
became constant and he was unable to use his right hand to operate his tools. On October 17, 2019
he was diagnosed with trigger finger of the right middle finger and right hand pain. Appellant
asserted that he had no prior medical history associated with trigger finger or his right hand.
Appellant also submitted a position description of his duties as a sheet metal mechanic.
By development letter dated January 15, 2020, OWCP advised appellant that it required
additional factual and medical evidence to determine whether he was eligible for FECA benefits.
It requested that he submit medical evidence which contained a firm diagnosis and a physician’s
opinion supported by a medical explanation as to how the work activities in his federal
employment caused, contributed to, or aggravated his medical condition. In a separate
development letter of even date, OWCP requested that the employing establishment provide
comments from a knowledgeable supervisor regarding the accuracy of appellant’s allegations. It
afforded both parties 30 days to respond.
In medical reports dated September 27 and October 21, 2019, Dr. Edward King, Boardcertified in occupational medicine, evaluated appellant for right hand and middle finger pain. He
noted appellant’s employment as a sheet metal mechanic and the development of his symptoms as

2

they related to his use of a rivet gun. Dr. King diagnosed tendinitis of the right middle finger and
released him to return to work with restrictions.
In medical reports dated from October 17, 2019 to January 24, 2020 Dr. Adham diagnosed
right trigger finger of the right middle finger and right hand pain and detailed his treatment of
appellant’s condition through the use of steroid injections. In his January 24, 2020 medical report,
he observed that the steroid injections did not give significant relief and suggested that appellant
undergo a right long finger trigger release.
In a January 27, 2020 operative report, Dr. Adham performed a right middle finger trigger
release. He provided discharge instructions of even date that explained that trigger finger is caused
when the sheaths of the flexor tendons of the thumb and fingers become swollen and put pressure
on the tendons, locking the fingers into a bent position. Dr. Adham stated that trigger finger is
often the result of repetitive gripping motions.
In a February 11, 2020 medical report, Dr. Adham evaluated appellant after his January 27,
2020 surgery to treat his trigger middle finger of the right hand and instructed him to follow up in
one month.
In an undated statement, the employing establishment agreed with appellant’s allegations
and provided that he performed nose cowl refurbishment for six to seven hours a day. It also
submitted a position description of his duties as a sheet metal mechanic.
By decision dated March 16, 2020, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish that his diagnosed medical
condition was causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he
developed trigger finger of the right middle finger due to factors of his federal employment.
In Dr. Adham’s January 27, 2020 hospital record and discharge instructions, he noted
performing a right middle finger trigger release to treat appellant’s trigger finger of the right middle
finger. The discharge instructions explained in general terms that trigger finger is caused when
the sheaths of the flexor tendons of the thumb and fingers become swollen and put pressure on the
tendons, locking the fingers into a bent position. He noted that trigger finger is often the result of
repetitive gripping motions. However, as the physician failed to specifically attribute the condition
to the employment factors, this report is insufficient to establish his burden of proof.10 Without
explaining how, physiologically, appellant’s use of his right middle finger to use his tools caused
or contributed to his diagnosed condition, Dr. Adham’s January 27, 2020 medical evidence is of
limited probative value.11
Dr. Adham’s remaining medical evidence consisted of medical reports dated from
October 17, 2019 to February 11, 2020 in which he discussed his use of steroid injections to treat
appellant’s symptoms of pain as they related to his trigger finger of the right middle finger.
However, he did not specifically discuss how or why appellant’s condition was caused or

6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10

Supra note 8 and 9; see also S.G., Docket No. 18-1271 (issued March 1, 2019).

11

M.M., Docket No. 19-0061 (issued November 21, 2019); see L.M., Docket No. 14-0973 (issued August 25, 2014);
R.G., Docket No. 14-0113 (issued April 25, 2014); K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket
No. 12-0548 (issued November 16, 2012).

4

aggravated by the accepted factors of his federal employment.12 As stated previously, without
explaining how appellant’s employment factors caused or contributed to his diagnosed condition,
Dr. Adham’s remaining medical evidence is of limited probative value.13
In medical reports dated from September 27 to October 21, 2019, Dr. King evaluated
appellant for right hand and middle finger pain. He acknowledged his employment as a sheet
metal mechanic and the development of his symptoms as they related to his use of a rivet gun and
diagnosed tendinitis of the right middle finger. The Board finds that Dr. King did not offer medical
rationale sufficient to explain how and why he believes appellant’s employment factors could have
resulted in or contributed to the diagnosed condition. Without explaining how appellant’s use of
a rivet gun caused or contributed to his condition, Dr. King’s medical reports are of limited
probative value.14
The remaining medical evidence consisted of a September 27, 2019 medical report from
Ms. Deppen. The Board has consistently held that certain healthcare providers such as physician
assistants, registered nurses, physical therapists, and social workers are not considered physician[s]
as defined under FECA.15 Consequently, their medical findings and/or opinions will not suffice
for purposes of establishing entitlement to FECA benefits.16
As appellant has not submitted rationalized medical evidence establishing that his trigger
finger of the right middle finger is causally related to the accepted factors of his federal
employment, the Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed trigger finger of the right middle finger due to factors of his federal employment.

12

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

13

Supra note 11.

14

See A.P., Docket No. 19-0224 (issued July 11, 2019).

15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013). See also T.W., Docket No. 19-1412 (issued February 3, 2020);
K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); D.H., Docket
No. 18-0072 (issued January 21, 2020) (physical therapists are not considered physicians under FECA).
16

5

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

